DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 4 states: “when the actuator is in the first angular position, each of the first and second engagement surfaces of the actuator is spaced from the engagement member”. Earlier in claim 4, claim 4 states: “an engagement member in contact with the outer surface of the actuator” and “wherein the first biasing member is configured to maintain contact between the engagement member and the outer surface of the actuator”. These limitations appears to contradict each other. Therefore, the intended scope of the claim is unclear.

 	Claim 5 states: “14WO 2018/187715PCT/US2018/026503when the actuator is in the first angular position, one of the second engagement surfaces of the actuator contacts the engagement member; and when the actuator is in the second angular position, one of the first engagement surfaces of the actuator contacts the engagement member”. This appears to be reversed from claims 1-2. Therefore, the intended scope of the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US 5904071 in view of Tylosky US 20040261554.
 	Kennedy discloses:
 	1. A rod connector for coupling with a rod of a pump (see the background/summary section), comprising: a cylinder 13 comprising a bore; an actuator 27, 40 disposed in the bore of the cylinder, wherein the actuator is configured to actuate the rod connector between locked and unlocked positions; and a first coupler 20 disposed in the bore of the cylinder and configured to releasably couple with a first rod 10 of the pump.
 	Kennedy discloses a fluid actuated coupler and thus does not disclose the actuator is rotatably disposed and does not disclose wherein the actuator comprises an outer surface including a first pair of opposing engagement surfaces and a second pair of opposing engagement surfaces, and wherein a diameter extending between the first pair of engagement surfaces is less than a diameter extending between the second pair of surfaces.  
 	Tylosky discloses a mechanical actuator 102 comprising the actuator is rotatably disposed and wherein the actuator comprises an outer surface including a first pair of opposing engagement surfaces and a second pair of opposing engagement surfaces, and wherein a diameter extending between the first pair of engagement surfaces is less than a diameter extending between the second pair of surfaces (see e.g. 0090 wherein a 90 degree rotation of the mechanical actuator 102 causes outward, axial movement to unlock the locking mechanism).
 	MPEP 2143 I sets forth obvious rationales including:
(A) Combining prior art elements according to known methods (combining the mechanical actuator of Tylosky which actuates a locking mechanism with the locking mechanism of Kennedy) to yield predictable results (to yield the predictable result of mechanically actuating the locking mechanism of Kennedy);
(B) Simple substitution of one known element (a mechanical actuator for a locking mechanism as taught by Tylosky) for another (the fluid actuator for a locking mechanism as taught by Kennedy) to obtain predictable results (the predictable result of actuating the locking mechanism of Kennedy via an Allen wrench);
(C) Use of known technique (mechanical actuation of a locking mechanism) to improve similar devices (to improve the locking mechanism of Kennedy) in the same way (improves the locking mechanism in the same manner as taught by Tylosky in 0089: “The only tool required for operation is a common Allen wrench to engage or disengage the locking mechanism. This simple locking feature has the advantage that it only requires one hand to operate which makes its use ideal for confined spaces or locations that are awkward to reach with both hands.”;
(D) Applying a known technique (mechanical actuation of a locking mechanism as taught by Tylosky) to a known device (locking mechanism of Kennedy) ready for improvement to yield predictable results (the predictable result of actuating the locking mechanism of Kennedy via an Allen wrench);
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a mechanical actuator, as taught by Tylosky, in the system of Kennedy as a simple substitution for the fluid actuator of Kennedy to gain the benefit of “The only tool required for operation is a common Allen wrench to engage or disengage the locking mechanism. This simple locking feature has the advantage that it only requires one hand to operate which makes its use ideal for confined spaces or locations that are awkward to reach with both hands.” as in 0089 of Tylosky.     
 	Kennedy as modified above discloses (reference is made to Kennedy unless specifically noted otherwise:
 	2. The rod connector of claim 1, wherein the outer surface of the actuator further comprises a pair of cylindrical sections each in sealing engagement with the cylinder (see e.g. annotated Fig 6 of Tylosky herein wherein the cylindrical sections are in contact with the cylinder and thus provide sealing with regard to e.g. debris which is beyond a size that can enter the cylinder from around the circumference of the cylindrical sections).  
 	
    PNG
    media_image1.png
    906
    1531
    media_image1.png
    Greyscale
     

 	3. The rod connector of claim 1, wherein the actuator comprises a first angular position configured to lock the first coupler with the first rod, and a second angular position rotated from the first angular position and configured to unlock the first coupler from the first rod (see 0090 of Tylosky wherein rotation of 90 degrees causes outward, axial displacement which would mechanically cause the coupler of Kennedy to change from a locked position to an unlocked position).  
 	4. The rod connector of claim 3, further comprising: an engagement member 21 in contact with the outer surface of the actuator, wherein the engagement member is coupled to the first coupler 20; and a first biasing member 23 disposed about the first coupler and in contact with a shoulder of the engagement member (shoulder is area where 23 contacts 21 in the axial direction); wherein the first biasing member is configured to maintain contact between the engagement member 21 and the outer surface of the actuator (102 of Tylosky); wherein, when the actuator is in the first angular position, each of the first and second engagement surfaces of the actuator is spaced from the engagement member (This limitation appears to contradict the first limitation of this claim “an engagement member in contact with the outer surface of the actuator” and the limitation “wherein the first biasing member is configured to maintain contact between the engagement member and the outer surface of the actuator”. Therefore, the intended scope of the claim is unclear. As best understood, the second pair of engagements surfaces are rotated 90 degrees from the engagement member 21 and thus the locking mechanism is in the locked position.).  
 	5. The rod connector of claim 3, wherein:14WO 2018/187715PCT/US2018/026503 when the actuator is in the first angular position, one of the second engagement surfaces of the actuator contacts the engagement member; and when the actuator is in the second angular position, one of the first engagement surfaces of the actuator contacts the engagement member (This appears to be reversed from claim 1. In any event, see 0090 of Tylosky wherein the wider surfaces and the narrower surfaces are 90 degrees apart).  
 	6. The rod connector of claim 3, wherein the second angular position is spaced 90 degrees from the first angular position (see 0090 of Tylosky).  
 	7. The rod connector of claim 3, wherein, when the actuator is in the first angular position and the first coupler is locked with the first rod, the first coupler is configured to apply a shear force to a coupling member 25 in engagement with the first coupler and the first rod.  
 	8. The rod connector of claim 3, wherein, when the actuator is in the first angular position and the first coupler is locked with the first rod, the actuator is configured to axially misalign a slot disposed in the first coupler with a slot disposed in the first shaft (misaligns the slots which receive 25).  

 	Kennedy discloses:
 	10. A rod connector for coupling with a rod of a pump (see the background/summary section), comprising: a cylinder 13 comprising a bore (bore in which 27 is located); an actuator 27, 40 rotatably disposed in the bore of the cylinder; and a first coupler 15 disposed in the bore of the cylinder and configured to releasably couple with a first rod 11 of the pump.
 	Kennedy discloses wherein the actuator comprises is configured to lock the first coupler with the first rod, and configured to unlock the first coupler from the first rod (see 0090). However, Kennedy discloses a fluid actuated coupler and thus does not disclose the actuator is rotatably disposed and does not disclose wherein the actuator comprises a first angular position configured to lock the first coupler with the first rod, and a second angular position rotated from the first angular position and configured to unlock the first coupler from the first rod.  
 	Tylosky discloses a mechanical actuator 102 comprising the actuator is rotatably disposed and wherein the actuator comprises a first angular position configured to lock the first coupler with the first rod, and a second angular position rotated from the first angular position and configured to unlock the first coupler from the first rod (see e.g. 0090 wherein a 90 degree rotation of the mechanical actuator 102 causes outward, axial movement to unlock the locking mechanism from a locked position).
 	MPEP 2143 I sets forth obvious rationales including:
(A) Combining prior art elements according to known methods (combining the mechanical actuator of Tylosky which actuates a locking mechanism with the locking mechanism of Kennedy) to yield predictable results (to yield the predictable result of mechanically actuating the locking mechanism of Kennedy);
(B) Simple substitution of one known element (a mechanical actuator for a locking mechanism as taught by Tylosky) for another (the fluid actuator for a locking mechanism as taught by Kennedy) to obtain predictable results (the predictable result of actuating the locking mechanism of Kennedy via an Allen wrench);
(C) Use of known technique (mechanical actuation of a locking mechanism) to improve similar devices (to improve the locking mechanism of Kennedy) in the same way (improves the locking mechanism in the same manner as taught by Tylosky in 0089: “The only tool required for operation is a common Allen wrench to engage or disengage the locking mechanism. This simple locking feature has the advantage that it only requires one hand to operate which makes its use ideal for confined spaces or locations that are awkward to reach with both hands.”;
(D) Applying a known technique (mechanical actuation of a locking mechanism as taught by Tylosky) to a known device (locking mechanism of Kennedy) ready for improvement to yield predictable results (the predictable result of actuating the locking mechanism of Kennedy via an Allen wrench);
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a mechanical actuator, as taught by Tylosky, in the system of Kennedy as a simple substitution for the fluid actuator of Kennedy to gain the benefit of “The only tool required for operation is a common Allen wrench to engage or disengage the locking mechanism. This simple locking feature has the advantage that it only requires one hand to operate which makes its use ideal for confined spaces or locations that are awkward to reach with both hands.” as in 0089 of Tylosky.     
 	Kennedy as modified above discloses (reference is made to Kennedy unless specifically noted otherwise:
  	11. The rod connector of claim 10, wherein, when the actuator is in the first angular position and the first coupler is locked with the first rod, the first coupler is configured to apply a shear force to a coupling member 25 in engagement with the first coupler and the first rod.  
 	12. The rod connector of claim 10, further comprising a first biasing member 23 disposed in the bore of the cylinder, wherein the first biasing member is configured to maintain engagement between the first coupler and the actuator.  
 	13. The rod connector of claim 12, wherein, when the actuator is in the first angular position and the first coupler is locked with the first rod, the first biasing member is configured to apply a tension force to the first coupler (see Fig 1 of Kennedy).  
 	14. The rod connector of claim 10, wherein the actuator is configured to be rotated between the first and second angular positions in response to the application of torque to the actuator (see Allen wrench in 0089 of Tylosky).  
 	15. The rod connector of claim 10, wherein, in response to actuation of the actuator between the first and second rotational positions, the actuator is configured to displace the first coupler axially in the bore of the cylinder (see Fig 6 and 0090 of Tylosky).  
 	16. The rod connector of claim 10, further comprising: a second coupler 20 disposed in the bore of the cylinder and configured to releasably couple with a second rod 10 of the pump; and a second biasing member 23 disposed in the bore of the cylinder, wherein the second biasing member is configured to maintain engagement between the second coupler and the actuator (102 of Tylosky); wherein the first coupler comprises a female coupler and the second coupler comprises a male coupler (see Fig 1 of Kennedy).  
 	

 	Kennedy discloses:
 	18. A method of coupling or decoupling a pair of rods of a pump (see the background/summary section), comprising: extending a coupling member 25 through a slot of a first coupler 20 of a rod connector (see Fig 1 of Kennedy) and a slot extending through a first rod 10 of the pump; and applying a shear force to the coupling member and lock the first rod to the rod connector (shear force applied to 25 via 23).  
 	Kennedy discloses a fluid actuated coupler and thus does not disclose rotating an actuator of the rod connector.  
 	Tylosky discloses a mechanical actuator 102 comprising the actuator is rotatably disposed and wherein the actuator comprises a first angular position configured to lock and unlock a locking mechanism (see e.g. 0090 wherein a 90 degree rotation of the mechanical actuator 102 causes outward, axial movement to unlock the locking mechanism from a locked position).
 	MPEP 2143 I sets forth obvious rationales including:
(A) Combining prior art elements according to known methods (combining the mechanical actuator of Tylosky which actuates a locking mechanism with the locking mechanism of Kennedy) to yield predictable results (to yield the predictable result of mechanically actuating the locking mechanism of Kennedy);
(B) Simple substitution of one known element (a mechanical actuator for a locking mechanism as taught by Tylosky) for another (the fluid actuator for a locking mechanism as taught by Kennedy) to obtain predictable results (the predictable result of actuating the locking mechanism of Kennedy via an Allen wrench);
(C) Use of known technique (mechanical actuation of a locking mechanism) to improve similar devices (to improve the locking mechanism of Kennedy) in the same way (improves the locking mechanism in the same manner as taught by Tylosky in 0089: “The only tool required for operation is a common Allen wrench to engage or disengage the locking mechanism. This simple locking feature has the advantage that it only requires one hand to operate which makes its use ideal for confined spaces or locations that are awkward to reach with both hands.”;
(D) Applying a known technique (mechanical actuation of a locking mechanism as taught by Tylosky) to a known device (locking mechanism of Kennedy) ready for improvement to yield predictable results (the predictable result of actuating the locking mechanism of Kennedy via an Allen wrench);
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a mechanical actuator, as taught by Tylosky, in the system of Kennedy as a simple substitution for the fluid actuator of Kennedy to gain the benefit of “The only tool required for operation is a common Allen wrench to engage or disengage the locking mechanism. This simple locking feature has the advantage that it only requires one hand to operate which makes its use ideal for confined spaces or locations that are awkward to reach with both hands.” as in 0089 of Tylosky.     
 	Kennedy as modified above discloses (reference is made to Kennedy unless specifically noted otherwise:
 	19. The method of claim 18, further comprising axially displacing the coupling member in response to rotating the actuator of the rod connector (see 0090 of Tylosky).  
 	20. The method of claim 18, wherein rotating the actuator of the rod connector comprises applying a torque to the actuator (see Allen wrench in 0089 of Tylosky).



Claim(s) 1, 3-5, 9, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US 5904071 in view of Neale US 2481144 as evidenced by Tylosky US 20040261554.
 	Kennedy discloses:
 	1. A rod connector for coupling with a rod of a pump (see the background/summary section), comprising: a cylinder 13 comprising a bore; an actuator 27, 40 disposed in the bore of the cylinder, wherein the actuator is configured to actuate the rod connector between locked and unlocked positions; and a first coupler 20 disposed in the bore of the cylinder and configured to releasably couple with a first rod 10 of the pump.
 	Kennedy discloses a fluid actuated coupler and thus does not disclose the actuator is rotatably disposed and does not disclose wherein the actuator comprises an outer surface including a first pair of opposing engagement surfaces and a second pair of opposing engagement surfaces, and wherein a diameter extending between the first pair of engagement surfaces is less than a diameter extending between the second pair of surfaces.  
 	Neale discloses a mechanical actuator 7 comprising the actuator is rotatably disposed and wherein the actuator comprises an outer surface including a first pair of opposing engagement surfaces (upper and lower surfaces of 7 in Fig 1) and a second pair of opposing engagement surfaces (left and right surfaces of 7 in Fig 1), and wherein a diameter extending between the first pair of engagement surfaces is less than a diameter extending between the second pair of surfaces (see e.g. Fig 1).
 	Tylosky provides evidence that it is known to use a mechanical actuator to lock and unlock locking mechanisms (see e.g. Fig 6 and 0089-0090). 
 	MPEP 2143 I sets forth obvious rationales including:
(A) Combining prior art elements according to known methods (combining the mechanical actuator of Neale to provide a mechanical movement of the locking mechanism of Kennedy wherein Tylosky provides evidence that it is known to use mechanical actuators to actuate locking mechanisms) to yield predictable results (to yield the predictable result of mechanically actuating the locking mechanism of Kennedy);
(B) Simple substitution of one known element (a mechanical actuator wherein Tylosky provides evidence that it is known to use mechanical actuators to actuate locking mechanisms) for another (the fluid actuator for a locking mechanism as taught by Kennedy) to obtain predictable results (the predictable result of mechanically actuating the locking mechanism of Kennedy);
(C) Use of known technique (mechanical actuation of a locking mechanism wherein Tylosky provides evidence that it is known to use mechanical actuators to actuate locking mechanisms) to improve similar devices (to improve the locking mechanism of Kennedy) in the same way (improves the locking mechanism by allowing mechanical actuation wherein Tylosky provides evidence that it is known to use mechanical actuators to actuate locking mechanisms);
(D) Applying a known technique (mechanical actuation via a rotatable cam wherein Tylosky provides evidence that it is known to use mechanical actuators to actuate locking mechanisms) to a known device (locking mechanism of Kennedy) ready for improvement to yield predictable results (the predictable result of actuating the locking mechanism via mechanical actuation);
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a mechanical actuator, as taught by Neale, in the system of Kennedy as a simple substitution for the fluid actuator of Kennedy to gain the benefit of mechanically actuating the locking system of Kennedy.     
 	Kennedy as modified above discloses (reference is made to Kennedy unless specifically noted otherwise:
	3. The rod connector of claim 1, wherein the actuator comprises a first angular position configured to lock the first coupler with the first rod, and a second angular position rotated from the first angular position and configured to unlock the first coupler from the first rod (see Fig 7 of Neale wherein 90 degrees rotation causes outward movement of the members 15, and see 0090 of Tylosky which provides evidence that it is known to utilize 90 degrees rotation to cause outward, axial displacement of a locking mechanism which would cause the coupler of Kennedy to change from a locked position to an unlocked position).  
 	4. The rod connector of claim 3, further comprising: an engagement member 21 in contact with the outer surface of the actuator, wherein the engagement member is coupled to the first coupler 20; and a first biasing member 23 disposed about the first coupler and in contact with a shoulder of the engagement member (shoulder is area where 23 contacts 21 in the axial direction); wherein the first biasing member is configured to maintain contact between the engagement member 21 and the outer surface of the actuator (7 of Neale); wherein, when the actuator is in the first angular position, each of the first and second engagement surfaces of the actuator is spaced from the engagement member (This limitation appears to contradict the first limitation of this claim “an engagement member in contact with the outer surface of the actuator”. Therefore, the intended scope of the claim is unclear. As best understood, the second pair of engagements surfaces are rotated 90 degrees from the engagement member 21 and thus the locking mechanism is in the locked position.).  
 	5. The rod connector of claim 3, wherein: 14WO 2018/187715PCT/US2018/026503 when the actuator is in the first angular position, one of the second engagement surfaces of the actuator contacts the engagement member; and when the actuator is in the second angular position, one of the first engagement surfaces of the actuator contacts the engagement member (This appears to be reversed from claim 1. In any event, see 7 of Neale wherein the wider surfaces and the narrower surfaces are 90 degrees apart).  
	9. The rod connector of claim 1, wherein each of the first pair of engagement surfaces and the second pair of engagement surfaces comprise planar surfaces (see Fig 7 of Neale).  


	Kennedy discloses:
 	10. A rod connector for coupling with a rod of a pump (see the background/summary section), comprising: a cylinder 13 comprising a bore (bore in which 27 is located); an actuator 27, 40 rotatably disposed in the bore of the cylinder; and a first coupler 15 disposed in the bore of the cylinder and configured to releasably couple with a first rod 11 of the pump.
 	Kennedy discloses wherein the actuator comprises is configured to lock the first coupler with the first rod, and configured to unlock the first coupler from the first rod (see 0090). However, Kennedy discloses a fluid actuated coupler and thus does not disclose the actuator is rotatably disposed and does not disclose wherein the actuator comprises a first angular position configured to lock the first coupler with the first rod, and a second angular position rotated from the first angular position and configured to unlock the first coupler from the first rod.  
 	Neale discloses a mechanical actuator 7 comprising the actuator is rotatably disposed and wherein the actuator comprises a first angular position and a second angular position configured to displace spring loaded elements (See cam 7 in Fig 1 which rotates to spread the members 15).
 	Tylosky provides evidence that it is known to use a mechanical actuator to lock and unlock locking mechanisms (see e.g. Fig 6 and 0089-0090). 
 	MPEP 2143 I sets forth obvious rationales including:
(A) Combining prior art elements according to known methods (combining the mechanical actuator of Neale to provide a mechanical movement of the locking mechanism of Kennedy wherein Tylosky provides evidence that it is known to use mechanical actuators to actuate locking mechanisms) to yield predictable results (to yield the predictable result of mechanically actuating the locking mechanism of Kennedy);
(B) Simple substitution of one known element (a mechanical actuator wherein Tylosky provides evidence that it is known to use mechanical actuators to actuate locking mechanisms) for another (the fluid actuator for a locking mechanism as taught by Kennedy) to obtain predictable results (the predictable result of mechanically actuating the locking mechanism of Kennedy);
(C) Use of known technique (mechanical actuation of a locking mechanism wherein Tylosky provides evidence that it is known to use mechanical actuators to actuate locking mechanisms) to improve similar devices (to improve the locking mechanism of Kennedy) in the same way (improves the locking mechanism by allowing mechanical actuation wherein Tylosky provides evidence that it is known to use mechanical actuators to actuate locking mechanisms);
(D) Applying a known technique (mechanical actuation via a rotatable cam wherein Tylosky provides evidence that it is known to use mechanical actuators to actuate locking mechanisms) to a known device (locking mechanism of Kennedy) ready for improvement to yield predictable results (the predictable result of actuating the locking mechanism via mechanical actuation);
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a mechanical actuator, as taught by Neale, in the system of Kennedy as a simple substitution for the fluid actuator of Kennedy to gain the benefit of mechanically actuating the locking system of Kennedy.     
 	Kennedy as modified above discloses (reference is made to Kennedy unless specifically noted otherwise:
	17. The rod connector of claim 10, wherein the actuator comprises an outer surface including a first pair of opposing planar surfaces (upper and lower surfaces of 7 in Fig 1 of Neale) and a second pair of opposing planar surfaces (left and right surfaces of 7 in Fig 1 of Neale), and wherein a diameter extending between the first pair of planar surfaces is less than a diameter extending between the second pair of surfaces (see e.g. Fig 7 of Neale).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571) 270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746